DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8 and 11-12 of U.S. Patent No. 10,455,884. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Independent application claim 1 is not patentably distinct from patent claim 7, since these claims recite the same subject matter however application claim 1 has slightly different wording and is broader in that it does not recite the relative densities of the materials.  Independent application claim 1 is not patentably distinct from patent claim 11, since these claims recite the same subject matter however application claim 1 has slightly different wording and is broader in that it does not recite that each layer is made from one of the first, second, third and fourth materials. 
Application dependent claims 6-9 each recite the same subject matter as patent claim 12.
Application claim 10 is not patentably distinct from patent claim 6, since these claims recite the same subject matter except that patent claim 6 (as dependent on patent claim 1) does not specify the relative hardness of the four materials. The patent claim does specify the relative densities of the materials (patent claim 1, from which patent claim 6 depends), which are correlated to the four materials in the same manner as the hardness in application claim 10 (as dependent on application claim 1, which recites the relative hardness of the materials). The subject matter of application claim 10 is not patentably distinct from patent claim 6 since it is within the skill in the art to select the relative hardness levels of these materials as appropriate based on the recited relative thicknesses and recited relative densities. 
Similarly, application claim 12 is not patentably distinct from patent claim 8 since these claims recite the same subject matter except for the relative hardness of the four materials as recited in application claim 1.  The subject matter of application claim 12 is not patentably distinct from patent claim 8 since it is within the skill in the art to select the relative hardness levels of these materials as appropriate based on the recited relative thicknesses and recited relative densities.
Application claims 13 and 14 are not patentably distinct from patent claim 12, since these claims recite the same subject matter except that application claims 13 and 14 recite the use of vinyl nitrile foam and EVA foam. The subject matter of application claims 13 and 14 is not patentably distinct from patent claim 12 since the selection of the appropriate foam materials would be within the routine skill in the art based on design considerations, and these materials are conventional in the art. 
Independent application claim 15 is not patentably distinct from independent patent claim 1 or claim 11, since application claim 15 is merely broader than patent claim 1 and 11.
Dependent application claim 16 is not patentably distinct from patent claim 7 or 11, since the claims recite the same subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the first, second, third, and fourth materials which are set forth in the Tables are not provided with clear antecedent basis and are not clearly set forth prior to their recitation in the Tables. It is suggested that the claim recite that the overlapping layers comprise such materials; for example at the end of line 10, after “the liner assembly includes overlapping layers”, the claim could recite “each of the layers being made from one of first, second, third, and fourth materials”. Such an amendment (or similar language) would overcome this rejection.
Claim 15 is similarly indefinite in that the first, second, third, and fourth materials which are set forth in the Tables are not provided with clear antecedent basis and are not clearly set forth prior to their recitation in the Tables. Also, in the paragraph just prior to the second table, the recitation “and made of the one of first, second, third, and fourth materials as follows:” recites “the one of first, second, third, and fourth materials” without proper antecedent basis.  It is suggested that the claim be amended in a manner similar to that suggested for claim 1 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 2015/0157083).
Lowe discloses a protective helmet comprising an outer shell (54);  and a liner assembly (multi-layer liner 56) received in the outer shell (54) and connected to the outer shell (paragraphs 0021-0023; Figs. 2A-2B), the liner assembly defining a front portion, a rear portion, a top portion, and two opposed side portions as claimed (see Figs. 2A-2C and see helmet positioned on a head in Fig. 3).
The front portion includes at least two layers (see layers 58, 60, 62, 64; Figs. 2A and 2B, paras. 0004-0005, 0023, 0026-0030) and has a configuration defined by one of the first front zone F1, a second front zone F2, or a third front zone F3 composed of the layers set forth in the Table. Specifically, the front portion of Lowe has at least a front zone F3 comprising layer 1 from outer shell to head formed by second material (58) and layer 2 of third material (62). Second material 58 of Lowe has a thickness of “about 15 mm” [0027], which meets the claimed minimum thickness of 11.2 mm (zone F3 in the Table). Third material 62 of Lowe has a thickness of “about 10-15mm” [0029] which meets the claimed minimum thickness of 6.4 mm (zone F3 in the Table). Thus, the front portion has a configuration defined by one of F1, F2, or F3 as claimed.
The rear portion includes four layers (58, 60, 62, 64; Figs. 2A and 2B; para. 0023) and has a configuration defined by one of a first rear zone R1 or a second rear zone R2 composed of the layers set forth in the Table. Specifically, the rear portion of Lowe has at least a rear zone R2  (see layers shown in Fig. 2B) comprising layer 1 from outer shell to head formed by second material (58) having a minimum thickness of 6.4 (layer 58 has a thickness of “about 15mm” [0027]), layer 2 of first material 60 having minimum thickness of 1.6mm (layer 60 has a thickness of “about 6 mm” or “about 4 mm” [0028]), layer 3 of third material 62 having minimum thickness of 9.6mm (layer 62 has a thickness of “about 10-15mm” [0029]) and layer 4 of fourth material 64 [0023]. Lowe does not disclose the thickness of fourth material 64, and thus does not specifically disclose a minimum thickness of 6.4 mm as set forth in the Table for zone R2. This would be obvious, however, in view of the disclosure of Lowe.
Lowe discloses that the total or overall thickness of multi-layer liner can comprise a thickness less than or equal to 50mm [0030]. If the other three layers (58, 60, 62) have thicknesses as disclosed in paragraph 0027-0029 and as set forth above, the layer 64 would then necessarily have a thickness of at least 6.4 mm if the total thickness is 50mm.  For example, 50 mm (disclosed total thickness) minus 15mm (layer 58), 6mm (layer 60), and 15 mm (layer 62) equals 14 mm left for the thickness of layer 64. This thickness of 14mm for “fourth material” layer 64 would meet claim 15 zone R2 which recites a minimum thickness of 6.4 mm. Thus, the disclosure of Lowe suggests a thickness for fourth material layer 64 which is similar to and/or meets the claimed limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fourth material layer 64 of Lowe with a thickness of 6.4 mm or more, since such a thickness is suggested by the overall disclosure of Lowe, and it would be within the routine skill in the art to select the optimal thickness based on the needs of the user and impact types for which protection is sought (see para. 0030 of Lowe). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Allowable Subject Matter
Claims 1, 6-10, and 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the Double Patenting rejection is overcome.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the Double Patenting rejection is overcome.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive with respect to Lowe as applied to claim 15.  Lowe discloses a third front zone F3 as claimed and a second rear zone R2 which has the claimed layers 1, 2, and 3 and has a layer 4 which would appear to have a thickness similar to that claimed. That is, the layers of zone F3 meet the minimum thicknesses in claim 15, and layers 1, 2, and 3 in R2 meet the minimum thicknesses in claim 15, however Lowe does not disclose the thickness of layer 4 of R2. It would appear, based on the disclosure of Lowe, that the layer 4 of R2 of Lowe would have a thickness which is 6.4 mm or greater, or similar to this, as explained in the rejection above. It would have been obvious to provide this layer 4 of Lowe with a thickness of at least 6.4 mm because such a thickness is suggested by the overall disclosure of Lowe which discloses similar thicknesses and discloses a total thickness which would suggest such a minimum thickness for the layer 4.
It is noted that the amendment of 03/16/2022, which deletes the new matter in the claims relative to the parent application, overcomes the rejections under 35 USC 112(a) and 112(b) related to this subject matter and overcomes the objections to the drawings and the issues regarding claim for benefit of prior-filed application.  In view of the deletion of this subject matter, the claims are now subject to the Double Patenting rejection set forth above, since the claims are not patentably distinct from those of the parent application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732